DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group 1 in the reply filed on 2/9/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Further Applicant was required to provide TWO SPECIES and not elect between two genuses see the term EACH in the dictionary and restriction requirement.  Therefore it is considered to be an admission for ALL ceramic and ALL species of particles if any are cited in the rejection.  

	3.	Claims 3 and 11-17 are withdrawn from prosecution.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 5/20/2019, 6/18/2020 and 2/10/2002 were filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) and rejected under 35 U.S.C. 102(a)(2) as being anticipated by (US 2010/0173158 A1) to Furuzono et al.  (hereinafter Furuzono).
Furuzono is directed toward ceramic particles on a substrate.  Furuzono discloses at paragraph [0023] that the ceramic particles produced have a diameter of 10 nm to 700 nm that reads on Applicants particle diameter of 10 to 700 nm.  Furuzono discloses at paragraph [0028] that the particle is absorbed onto a substrate.  Furuzono discloses at paragraph [0034] that the particles are preferably made of calcium phosphate.  Furuzono discloses at paragraph [0036] that the form may be a sintered particle of a hydroxyapatite.  Furuzono discloses at paragraph [0140] that the anti-fusing agent can be a sodium polyacrylate, which is water soluble and therefore contains no calcium carbonate.   Furuzono discloses at paragraph [0005] that the particles may be made spherical and in Fig. 1 they are shown to be substantially spherical in shape.   Furuzono discloses at paragraph [0173] that the particles were in the form of carbonate apatite.  Furuzono discloses a particle that would be expected to have the properties of property (A): (A) the ceramic particle composite material shows a reduction in weight of 2% or less in a temperature range of 25°C to 200°C when sufficiently dried, left to stand for 3 days or more under conditions of normal pressure, a temperature of 25°C,and a humidity of 50%, and then measured for the weight under conditions of a nitrogen stream and 10°C/min by using a thermogravimetric differential thermal analyzer (TG- DTA, EXSTAR6000 manufactured by Seiko Instruments Inc.).  Furuzono discloses each and every element as arranged in claims 1-2 and 4-10.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262. The examiner can normally be reached M-F 9-5.



9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766